



Exhibit 10.3




INCREMENTAL AGREEMENT NO. 1
This Incremental Agreement No. 1, dated as of June 29, 2016 (this “Incremental
Agreement No. 1”), to the Credit Agreement, dated as of April 28, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Sprint Communications, Inc. (the “Borrower”), the
Guarantors party thereto, the Lenders parties thereto and Mizuho Bank, Ltd., as
Arranger, Bookrunner and administrative agent for the Lenders (the
“Administrative Agent”), is made and entered into by and among the Borrower, the
Guarantors, the Administrative Agent and The Bank of Tokyo-Mitsubishi UFJ, Ltd.
(“BTMU”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to the Credit Agreement;
WHEREAS, pursuant to Section 2.08(d) of the Credit Agreement, the Borrower has
requested an Incremental Facility that increases the amount of the Commitments
by an aggregate of $500,000,000, and BTMU as an Increasing Lender (in such
capacity, an “Incremental Lender”) and the Administrative Agent have agreed,
upon the terms and subject to the conditions set forth herein, that, as
permitted by Section 2.08 of the Credit Agreement, (a) the Incremental Lender
will provide such Incremental Facility and (b) the Credit Agreement will be
amended as set forth herein, subject to the terms and conditions set forth
herein, without need for additional consent or approval of the Lenders;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrower, the Guarantors, the Administrative Agent and the
Incremental Lender hereby agree as follows:
1.    Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.


2.    Amendments to Section 1.1 (Defined Terms).


(a)Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions in proper alphabetical order:


“Incremental Agreement No. 1” means that certain Incremental Agreement No. 1,
dated as of June 29, 2016, among the Borrower, the Administrative Agent and the
Incremental Lender named therein.
“Incremental Agreement No. 1 Effective Date” has the meaning assigned to such
term in Incremental Agreement No. 1.
(b)The definition of “Commitments” set forth in Section 1.1 of the Credit
Agreement is hereby amended by adding after the reference to $2,000,000,000
therein the following:


“and the aggregate amount of the Commitments as of the Incremental Agreement No.
1 Effective Date is $2,500,000,000.”
3.    Incorporation of Incremental Facility. (a) Each of the undersigned
Incremental Lender, the Administrative Agent, the Borrower and the Guarantors
acknowledges and agrees that upon the execution by such Incremental Lender of
this Incremental Agreement No. 1 and the occurrence of the





--------------------------------------------------------------------------------





2


Incremental Agreement No. 1 Effective Date, the Incremental Lender shall have an
aggregate Commitment as set forth on Schedule I hereof opposite the Incremental
Lender’s name (as such Commitment may thereafter be changed from time to time
pursuant to the terms of the Credit Agreement).


(b)    The Incremental Lender (i) confirms that it has received all documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Incremental Agreement No. 1; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender
including, without limitation, its obligation pursuant to Section 2.16(f) of the
Credit Agreement.


4.    Credit Agreement Governs. Except as set forth in this Incremental
Agreement No. 1, the Loans made pursuant hereto shall otherwise be subject to
the provisions of the Credit Agreement and the other Loan Documents.


5.    Schedule 2.01. Attached as Schedule I hereto is an amended Schedule 2.01
to the Credit Agreement, which sets forth the aggregate Commitment of the
Lenders as of the Incremental Agreement No. 1 Effective Date.


6.    Notice. The notice address of the Incremental Lender shall be as specified
pursuant to the Credit Agreement.


7.    Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each Lender (before and after giving
effect to this Incremental Agreement No. 1):


(a)    Each Obligor has the requisite corporate or equivalent power and
authority to execute, deliver and perform this Incremental Agreement No. 1 and,
in the case of the Borrower, to borrow under the Credit Agreement as amended by
this Incremental Agreement No. 1 (the “Amended Credit Agreement”). Each Obligor
has taken all necessary limited liability company, corporate or equivalent
actions to authorize the execution, delivery and performance of this Incremental
Agreement No. 1 and, in the case of the Borrower, to authorize the borrowings on
the terms and conditions of the Amended Credit Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with this
Incremental Agreement No. 1, the borrowings under the Amended Credit Agreement
or the execution, delivery, performance, validity or enforceability of this
Incremental Agreement No. 1 except consents, authorizations, filings and notices
which have been obtained or made and are in full force and effect. This
Incremental Agreement No. 1 has been duly executed and delivered on behalf of
each Obligor party hereto. On the Incremental Agreement No. 1 Effective Date,
each of this Incremental Agreement No. 1, the Amended Credit Agreement and each
other Loan Document will constitute a legal, valid and binding obligation of
each Obligor that is a party thereto, enforceable against each such Obligor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).




2





--------------------------------------------------------------------------------





3
(b)    The execution, delivery and performance of this Incremental Agreement No.
1 by each Obligor, the borrowings under the Amended Credit Agreement and the use
of the proceeds thereof will not violate any laws, regulations, policies and
orders of any Governmental Authority applicable to it (or its Subsidiaries) or
its (or their) property or any indentures, agreements and other instruments
binding upon it (or its Subsidiaries) or its (or their) property (except where
such violation or the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect) and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties.
(c)    Each of the representations and warranties made by any Obligor herein or
in or pursuant to each of the Loan Documents is true and correct on and as of
the Incremental Agreement No. 1 Effective Date as if made on and as of such date
(except that any representation or warranty which by its terms is made as of an
earlier date shall be true and correct as of such earlier date).
(d)    Immediately after giving effect to this Incremental Agreement No. 1, no
Default or Event of Default has occurred and is continuing, or will result from
the consummation of the transactions contemplated by this Incremental Agreement
No. 1.
(e)    The Borrower is in pro forma compliance with the financial covenants set
forth in Section 6.05 of the Credit Agreement on and as of the Incremental
Agreement No. 1 Effective Date after giving effect to the transactions
contemplated hereby.
(f)    Each Obligor hereby confirms as of the date hereof that (x) neither its
certificate or articles of incorporation or formation, as applicable, nor its
bylaws or operating agreement, as applicable, have been amended or modified
since the date of the respective version thereof delivered by such Obligor on
the Effective Date in a manner that would be adverse to the Lenders and (y) the
corporate, LLC or partnership resolutions and consents, as applicable, delivered
in connection with the closing of the Credit Agreement on April 28, 2016 which
approved the execution and delivery of the Credit Agreement (including as
amended by this Incremental Agreement No. 1) and the other Loan Documents and
the performance by such Obligor of its obligations thereunder, and authorizing
the transactions contemplated hereby and thereby, remain in full force and
effect and have not been amended, rescinded or modified since April 28, 2016.
8.    Effectiveness. This Incremental Agreement No. 1 shall become effective on
the date (the “Incremental Agreement No. 1 Effective Date”) on which the
following conditions precedent shall have been satisfied:


(a) Incremental Agreement No. 1. The Administrative Agent shall have received
this Incremental Agreement No. 1, duly executed and delivered by the Borrower,
the Guarantors, the Administrative Agent and the Incremental Lender. For the
avoidance of doubt, the Administrative Agent hereby waives the requirement for
notice to be provided to it by the Arranger pursuant to Section 2.08(d)(i)(A)of
the Credit Agreement.
(b) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or before the Incremental Agreement No. 1 Effective Date,
and all expenses required to be paid on or before the Incremental Agreement No.
1 Effective Date for which invoices have been timely presented, including,
without limitation, the reasonable fees and expenses of legal counsel.
(c) No Default. Immediately after giving effect to this Incremental Agreement
No. 1, no Default or Event of Default shall have occurred and be continuing.


3





--------------------------------------------------------------------------------





4
9.    Continuing Effect of the Credit Agreement. This Incremental Agreement No.
1 shall not constitute an amendment of any other provision of the Credit
Agreement not expressly referred to herein and shall not be construed as a
waiver or consent to any further or future action on the part of the Borrower
that would require a waiver or consent of the Lenders or the Administrative
Agent. Except as expressly amended hereby, the provisions of the Credit
Agreement are and shall remain in full force and effect. On and after the
Incremental Agreement No. 1 Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof”, or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement after giving effect to this Incremental Agreement No. 1. This
Incremental Agreement No. 1 is a Loan Document for all purposes of the Credit
Agreement.


10.    Amendment, Modification and Waiver. This Incremental Agreement No. 1 may
not be amended, modified or waived except by an instrument or instruments in
writing signed and delivered on behalf of each of the parties hereto.


11.    Counterparts. This Incremental Agreement No. 1 may be executed by the
parties hereto in any number of separate counterparts (including emailed or
facsimiled counterparts), each of which shall be deemed to be an original, and
all of which taken together shall be deemed to constitute one and the same
instrument.


12.    Severability. Any provision of this Incremental Agreement No. 1 which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


13.    Integration. This Incremental Agreement No. 1 and the other Loan
Documents represent the agreement of the Obligors, the Administrative Agent and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by any such party
relative to the subject matter hereof or thereof not expressly set forth or
referred to herein or in the other Loan Documents.


14.    GOVERNING LAW. THIS INCREMENTAL AGREEMENT NO.1 AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS INCREMENTAL AGREEMENT NO.1 SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.


15.    Expenses. The Borrower agrees to pay or reimburse the Administrative
Agent for all of its out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation and execution of this Incremental Agreement
No. 1, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent.


[remainder of page intentionally left blank]










4





--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties hereto have caused this Incremental Agreement
No. 1 to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.


                            
SPRINT COMMUNICATIONS, INC.,
     as Borrower
 
By:
 
/s/ Janet M. Duncan
 
Name: Janet M. Duncan
 
Title: Vice President and Treasurer





































































[Incremental Agreement No. 1]





--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., 
    as an Incremental Lender that is an Increasing Lender
By:
 
/s/ Tadashi Iwanaga
 
Name: Tadashi Iwanaga
 
Title: General Manager, Corporate Banking Division No. 7















































































[Incremental Agreement No. 1]





--------------------------------------------------------------------------------









NEW PARENT GUARANTOR:
SPRINT CORPORATION


By:
/s/ Janet M. Duncan            
Name: Janet M. Duncan
Title: Vice President and Treasurer


























































































[Incremental Agreement No. 1]





--------------------------------------------------------------------------------









GUARANTORS:


TEXAS UNWIRED


By: Louisiana Unwired, LLC,
its Partner


By:    /s/ Janet M. Duncan        
Name: Janet M. Duncan
Title: Vice President and Treasurer


By: SprintCom, Inc.,
its Partner


By:     /s/ Janet M. Duncan         
Name: Janet M. Duncan
Title: Vice President and Treasurer




C FON CORPORATION


By:


/s/ Janet M. Duncan            
Name: Janet M. Duncan
Title: Assistant Treasurer




UNITED TELECOMMUNICATIONS, INC.


By:


/s/ Janet M. Duncan            
Name: Janet M. Duncan
Title: Assistant Treasurer






EACH OF THE OTHER GUARANTORS LISTED
ON ANNEX 1 ATTACHED HERETO


By:


/s/ Janet M. Duncan            
Name: Janet M. Duncan
Title: Assistant Treasurer












[Incremental Agreement No. 1]





--------------------------------------------------------------------------------







                            
MIZUHO BANK, LTD.,
as Administrative Agent
By:
 
/s/ Nobuhide Hayashi
 
Name: Nobuhide Hayashi
 
Title: President & CEO













































[Incremental Agreement No. 1]



